NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-3048-19

SEAVIEW HARBOR
REALIGNMENT
COMMITTEE, LLC,
JOHN DABEK, DIAN DABEK,
EDWARD MCGLINCHEY,
VIRGINIA MCGLINCHEY,
JOSEPH STEWART, and
PAMELA STEWART,
                                      APPROVED FOR PUBLICATION
     Plaintiffs-Appellants/
                                            December 29, 2021
     Cross-Respondents,
                                          APPELLATE DIVISION
v.

TOWNSHIP COMMITTEE OF
EGG HARBOR TOWNSHIP, and
EGG HARBOR TOWNSHIP,

     Defendants-Respondents/
     Cross-Appellants.
___________________________

           Argued November 1, 2021 – Decided December 29, 2021

           Before Judges Sabatino, Rothstadt and Natali.

           On appeal from the Superior Court of New Jersey, Law
           Division, Atlantic County, Docket No. L-0079-17.

           John Paul Doyle argued the cause for appellants/cross-
           respondents (Carluccio, Leone, Dimon, Doyle & Sacks,
           LLC, attorneys; John Paul Doyle, of counsel and on the
           briefs; Marguerite Kneisser, on the briefs).
            Marc Friedman argued the cause for respondents/cross-
            appellants (Marc Friedman and Barker, Gelfand, James
            & Sarvas, attorneys; Marc Friedman and Jeffrey P.
            Sarvas, on the briefs).

      The opinion of the court was delivered by

NATALI, J.A.D.

      Plaintiffs, Seaview Harbor Realignment Committee, LLC, and certain

residents of Seaview Harbor (Seaview), a section of Egg Harbor Township, filed

a petition for deannexation under N.J.S.A. 40A:7-12 with the Township

Committee, seeking to annex their small community to the neighboring Borough

of Longport. After the Committee referred plaintiffs' petition to the Planning

Board, the Board held over thirty days of hearings to assess whether the social

and economic harm that Seaview would sustain if deannexation was denied

outweighed the harm that would visit Egg Harbor if the petition was granted.

      The Board completed an impact report and recommended the Committee

reject Seaview's petition.   The Committee reviewed the impact report and

adopted a resolution accepting the Board's recommendations based primarily on

the harm that deannexation would cause Egg Harbor residents. It also adopted

a separate resolution determining that plaintiffs failed to comply with N.J.S.A.

40A:7-12's jurisdictional requirement as they failed to clearly delineate the land



                                                                           A-3048-19
                                     2
subject to deannexation and establish that Longport and Seaview were

contiguous.

      Plaintiffs filed a four-count complaint in lieu of prerogative writs

challenging the Committee's determinations. Count one sought a determination

that the Committee's refusal to consent to deannexation was arbitrary and

unreasonable; count two sought a determination that plaintiffs' petition and

accompanying map were proper and complete and to set aside the resolution

declaring otherwise; count three alleged a violation of the New Jersey Open

Public Meetings Act, N.J.S.A. 10:4-6 to -21, and Open Public Records Act

(OPRA), N.J.S.A. 47:1A-1 to -13; and count four asserted a violation of the New

Jersey Civil Rights Act, N.J.S.A. 10:6-1 to -2. Judge Julio Mendez bifurcated

count four and assigned it a separate docket number.

      The parties thereafter cross-moved for partial summary judgment. Judge

Mendez issued a March 8, 2019 order and written opinion granting plaintiffs

summary judgment on count two, concluding that their petition complied with

the requirements of N.J.S.A. 40A:7-12 and they established Seaview is

contiguous with Longport under that statute, and count three, finding that

defendants had violated OPRA. Before us, defendants do not challenge the

judge's ruling on count three or his decision to bifurcate count four.



                                                                         A-3048-19
                                     3
       Judge Mendez held a two-day final hearing regarding count one and, on

February 18, 2020, issued an order denying relief to plaintiffs.            In his

accompanying written opinion, Judge Mendez applied the three-part test

enumerated in N.J.S.A. 40A:7-12.1,1 finding that, although plaintiffs established

that the Committee's refusal to consent to deannexation was detrimental to a

majority of Seaview residents, that denial was neither arbitrary nor

unreasonable, and plaintiffs failed to establish that deannexation would not

cause significant harm to the well-being of Egg Harbor.

       On appeal, plaintiffs challenge the court's order, primarily contending that

the judge erred when he concluded that Egg Harbor's residents would suffer

significant harm if deannexation was approved and that this harm outweighed

the injury Seaview residents would suffer by being a part of Egg Harbor.


1
    N.J.S.A. 40:7-12.1 provides:

             In any judicial review of the refusal of the governing
             body of the municipality in which the land is
             located . . . to consent to the annexation, the petitioners
             have the burden of establishing that [1] the refusal to
             consent to the petition was arbitrary or unreasonable,
             [2] that refusal to consent to the annexation is
             detrimental to the economic and social well-being of a
             majority of the residents of the affected land, and [3]
             that the annexation will not cause a significant injury to
             the well-being of the municipality in which the land is
             located.


                                                                            A-3048-19
                                      4
Plaintiffs also raise a bias challenge, claiming that members of the Committee

and Board, specifically Mayor James McCullough, Township Administrator

Peter Miller, and Committee member Frank Finnerty, all of whom recused

themselves, had predetermined that they would oppose the petition and

influenced other members to do the same, rendering the final decision arbitrary,

capricious, and unreasonable. Defendants cross-appeal, challenging the court's

finding that plaintiffs established Egg Harbor's refusal to consent to

deannexation would be detrimental to a majority of Seaview residents, and that

plaintiffs met the jurisdictional requirement of adequately identifying the land

subject to deannexation and establishing that it was contiguous with Longport.

      We reject plaintiffs' arguments and affirm substantially for the reasons

expressed in Judge Mendez's written opinion but write separately to amplify the

bases for our decision in light of the significant issues raised by the parties and

to emphasize that a petition under N.J.S.A. 40:7-12.1 may be appropriately

denied where a court concludes that a municipality's decision was neither

arbitrary nor unreasonable and that it would be detrimental to the majority of

residents despite the undisputed fact that deannexation would produce

considerable property tax savings for the petitioning homeowners, who seek to

become part of a lower tax municipality. That detriment can include the loss of

significant services to the community at large, removal of a diverse citizenship,

                                                                            A-3048-19
                                     5
and likely erosion of valuable civic participation caused by the absence of those

homeowners who seek to deannex from the community.

      Based on our decision, we do not address the merits of defendants' cross -

appeal as those arguments fundamentally challenge the court's findings and not

its judgment, in which defendants were successful before the court. See Price

v. Hudson Heights Dev. LLC, 417 N.J. Super. 462, 463 (App. Div. 2011).

                                        I.

      We detail below salient parts of the record developed before the Board

and which are relevant to our decision.      Egg Harbor is a municipality of

approximately 43,000 residents. It is comprised of a seventy -five square-mile

area of primarily residential mainland communities in the southeast section of

Atlantic County. The eastern section of the Township contains a marsh with

various water channels.

      Seaview is located at the southeast portion of the marsh, next to a

waterway that runs between Seaview and Longport. The Seaview section is

approximately 70.9 acres in size and 4.3 miles east of the mainland portion of

the Township, separated by marshland and multiple municipalities. It comprises

approximately 1% of Egg Harbor's total land area and has a population of 102

residents with ninety-two residential homes, two vacant lots approved for

residential use, a utility lot, a marina with 300 boat slips, a restaurant, and a

                                                                          A-3048-19
                                    6
beach with no public access. The homes are relatively new, having first been

developed in the early 1960s. The marina was constructed later an d opened in

1987.

        Because a marsh separates Seaview from Egg Harbor, Seaview residents

claimed that they rarely travel to the mainland and did not feel that they were a

part of that community. Instead, they relied primarily on Longport, connected

to Seaview by way of the Route 152 bridge, for most of their activities and

services as the drive to Longport is much shorter than the drive to the Township

mainland, especially in traffic.

        In support of their claim that continued association with Egg Harbor was,

and will be, detrimental to their social and economic well -being, plaintiffs stated

they identified with Longport residents, and explained the many activities in

which they participate in that municipality, such as shopping, dining, sports, and

religious services. Further, while Seaview had only a handful of school age

children, plaintiffs also testified that none attended Egg Harbor public schools,

as the drive took over an hour and the children had few friends in Egg Harbor

because, as noted, most residents socialized and participated in activities in

Longport.

        Consistent with their identification as Longport residents, plaintiffs stated

many of their homes had Longport addresses and zip codes, which often resulted

                                                                              A-3048-19
                                       7
in confusion as to their location and status as Egg Harbor residents. Resulting

delays in mail delivery occurred, and residential discounts and benefits through

Egg Harbor were occasionally not applied. Plaintiffs also felt that Egg Harbor

was not concerned with their well-being.

        Further, plaintiffs considered Egg Harbor's emergency services to be

inadequate, untimely, and a reflection of the municipality's disregard for their

needs. They complained that Egg Harbor police and firemen did not always

know where their homes were located, and took too long to respond to calls for

help. Most times, Longport provided them the emergency services they needed.

They also claimed that the fire department had an insufficient water supply

within Seaview and that Egg Harbor had resisted efforts to improve that critical

need.

        Plaintiffs also claimed that snow removal was rarely done in a timely

manner, which resulted in private residents plowing the roads, and that trash was

picked up only once a week. They presented evidence that in neighboring shore

towns like Ocean City, Longport, and Margate, trash pickup occurred biweekly,

at least in the summer months.

        Plaintiffs further maintained that Egg Harbor resisted efforts to beautify

and maintain Seaview's common areas and had only recently agreed to cut the

grass in its public spaces. They believed Egg Harbor's response to remedy the

                                                                           A-3048-19
                                      8
effects of Superstorm Sandy was inadequate and contended the municipality

should assist residents with dredging efforts and bulkhead maintenance.

Plaintiffs also claimed that Seaview was improperly zoned similar to the

mainland section of Egg Harbor where lots were typically larger resulting in

Seaview residents having to request variances for construction projects.

      In addition, plaintiffs expressed disagreement with Egg Harbor's alleged

failure to participate in flood insurance programs, resulting in their payment of

higher premiums with less benefits. They claimed their premiums would be

reduced if they were part of Longport as Longport was located in a flood zone

and participated in the types of insurance programs that benefited similarly

situated homeowners.

      Finally, plaintiffs maintained they would pay significantly less in property

taxes if they were Longport residents. Pursuant to a 2013 reassessment, Egg

Harbor's tax rate was 2.376% while Longport's tax rate was only .388%.

      On that point, plaintiffs' accountant Stephen Ryan testified that the

average yearly property tax a Seaview resident paid to Egg Harbor was $20,759,

based on an average assessed home value of $873,000. By comparison, t he

average yearly tax Seaview residents would pay to Longport was $3,347, for a

savings of $17,412. The primary reason for the difference was the amount



                                                                           A-3048-19
                                     9
attributed to school expenditures and associated taxes as Longport had fewer

children and therefore required less money to satisfy its educational obligations.

      In 2014, Egg Harbor's total revenue was $37,452,455, 56% of which was

derived from property taxes and 44% from various sources including municipal

fees, state aid, state grants, interlocal service agreements, municipal court fees,

ambulance fees, delinquent taxes, and construction fees. Seaview homeown ers

paid $1,839,847 in school taxes and $507,404 in municipal taxes for a total of

$2,347,251.

      Ryan explained that if Egg Harbor lost this revenue through deannexation,

it could recoup the loss by raising remaining Egg Harbor residents' taxes a small

amount, noting that Seaview residents contributed only 1% to the municipality's

total revenue. According to Ryan, Egg Harbor could increase yearly property

taxes on mainland residents by only $120.70 (a $27.05 municipal tax increase

plus a $93.64 school tax increase), which would be less than the $176.61 average

yearly tax increase Egg Harbor imposed in recent years.

      Ryan also stated that he believed Egg Harbor could easily recoup this

small loss in revenue from other sources. He said that it "has shown through

ingenuity and resourcefulness the ability to generate new revenues, given their

local service agreements" such as ambulance fees, which produced $1.2 million.

Seaview, however, was unlikely to produce additional revenue for Egg Harbor

                                                                            A-3048-19
                                     10
because it was nearly all developed. Although slight revenue increases could be

realized if homes were expanded, in reality few opportunities for development

existed.

      With respect to bonding, Ryan explained that a municipality may not bond

more than 3.5% of its equalized valuation based on a three-year average. Using

an equalization value as of 2012, Ryan concluded that Egg Harbor could borrow

$152,567,632, and that the municipality's bonding capability would not be

significantly affected by deannexation. Similarly, the school had a sufficient

amount of funds available to borrow, so its bonding ability would also not be

significantly affected.

      Plaintiffs also produced a report from professional planner Tiffany A.

Cuviello who concluded that deannexation would not harm Egg Harbor in any

significant way and it made sense to do so based on location, identity, and the

similarities between Seaview and Longport. She noted that the Seaview and

Longport were both small residential shore towns with a significant population

of seasonal-use homeowners. By contrast, 93% of the Egg Harbor population

were permanent residents compared with only 47% in Seaview and 28% in

Longport. Cuviello also noted that because Seaview had no public beaches, Egg

Harbor residents would not be denied any benefit by granting deannexation.



                                                                        A-3048-19
                                   11
Seaview residents, however, were denied a voice in Longport, where they went

for most activities and services.

      Cuviello added that as to municipal growth, Egg Harbor was designated a

Regional Growth Area within the Pinelands under N.J.A.C. 7:50-5.13, and this

designation would continue the "significant growth" Egg Harbor had seen in the

past twenty years. According to the municipality's 2008 plan, its focus was on

management of the 23% of land available for development. Seaview by contrast,

was fully developed and would not contribute to growth and was not even

recognized or included in Egg Harbor's short- or long-term growth plans.

      Egg Harbor strenuously objected to Seaview's petition. Peter Miller, who

served as Township Administrator for the preceding twenty-five years, stated

that plaintiffs were simply attempting to avoid the higher property taxes imposed

by the 2013 reassessment. He explained that the majority of their complaints

regarding services were either unsupported or contradicted by Egg Harbor

records, and their choice for social activities and schools would remain their

choice regardless of whether they were annexed to Egg Harbor or Longport.

      For example, with respect to plaintiffs' claims that they felt disassociated

with Egg Harbor and it did not consider their needs, Miller testified that in the

preceding thirty years, Seaview residents had been more actively involved in

Egg Harbor planning and government than any other group. Since the 1980s,

                                                                           A-3048-19
                                    12
twelve Seaview residents served on the Egg Harbor Committee, Planning Board,

Zoning Board of Adjustment, Economic Development Commission, Township

Golf   Corporation,    Municipal   Utilities   Authority,   and   Environmental

Commission, and as Miller testified, Egg Harbor "would be an entirely different

community" if the Seaview residents had not "exert[ed] the influence and

participation" in the development and planning.

       With respect to plaintiffs' complaints that they had difficulty receiving

mail and packages because people were confused by their addresses, Miller

produced a letter from the postal service which stated that mail delivery was

determined by zip code, not town name. As long as the zip code was correct, he

asserted mail was delivered without issue.

       As to plaintiff's complaints regarding the landscaping of common areas,

Miller said Egg Harbor did not provide that service to any community within

the municipality. With respect to municipal setbacks and zoning, Miller stated

the Seaview developer had initially determined the setbacks and included them

in the deeds.    In 2000, a reexamination report proposed by Egg Harbor

recommended decreasing setbacks for Seaview because the lots were smaller,

and variances were needed too frequently. That recommendation was adopted,

and since 2000, no Seaview resident has requested a variance.



                                                                         A-3048-19
                                    13
      Miller also disputed plaintiffs' complaints that Egg Harbor did not timely

respond to requests for aid after Superstorm Sandy and stated that Egg Harbor

had repaired damaged Township property without delay. He explained that

plaintiffs' complaints were more properly directed to the state, as it was

primarily responsible for recovery efforts.

      Miller also testified that, contrary to plaintiffs' claims, Egg Harbor

participated in flood insurance programs for the past forty years. He explained

that roughly ten years earlier, Egg Harbor considered participating in a program

called the Community Rating System (CRS) and decided against it because it

would have cost $15,000 and saved only four hundred owners $10,000 total.

That program has since changed and was now affordable, and as of 2013, Egg

Harbor was in the process of obtaining the requisite certi fications for the CRS

program, and prior to Superstorm Sandy, Egg Harbor began the process of

participating in an additional flood insurance program.

      In response to plaintiffs' complaints regarding maintenance of roads and

common areas, Alan Simerson, Department of Public Works Director, testified

that Seaview streets were swept at least twice a year and common lawn areas

were regularly mowed. Further, if a storm resulted in debris, Egg Harbor

provided additional clean up and sweeping and it also removed debris and litter

on the shore.

                                                                         A-3048-19
                                    14
      Further, after Superstorm Sandy, Egg Harbor began cleanup the day after

the storm and continued the cleanup seven days a week, sixteen hours a day for

two weeks with cleanup efforts continuing six days a week until they were no

longer needed. Egg Harbor also placed a dumpster in Seaview for residents to

dispose of materials themselves.

      With respect to snowstorms, Simerson said Egg Harbor experienced

nineteen events between 2009 and 2015, and Seaview received plowing services

twenty-five times during that time. He stated that no residents of Seaview

requested emergency plowing services during two blizzards occurring in that

timeframe.

      In recent years, Simerson said Egg Harbor also completed the following

repair and improvement projects for the costs noted: repair and replacement of

a drainage pipe in 2004 ($10,000); removal and replacement of center islands,

concrete, and curbing in 2006 ($19,000); drainage replacement in 2007 that

included the replacement of a faulty pipe at the end of a street ($62,536);

replacement in 2012 of traprock that had eroded at the end of a street ($1,500);

and repair of erosion caused by Superstorm Sandy in 2013 ($33,465). Finally,

Simerson stated if Seaview seceded from Egg Harbor, Township residents would

suffer harm because his department would have to decrease its staff due to a loss

of tax revenue, which would result in loss of services.

                                                                          A-3048-19
                                    15
      Raymond Davis, Egg Harbor's Chief of Police, testified that while there

was no formal agreement with nearby police departments, adjoining

municipalities agreed that the department most able to respond to a call in the

quickest manner would do so. This would not change if Egg Harbor consented

to deannexation. He said that between January 1, 2011 and July 1, 2015, thirteen

"priority calls" for police were made by Seaview residents, and the average

response time was 11.74 minutes.

      Chief Davis testified that if Seaview were not part of Egg Harbor, there

would be a 17% overall loss in tax revenue, which would result in a loss of at

least $175,000 to $200,000 per year for the police department. If the budget

were reduced by that amount, Chief Davis stated the department would be forced

to decrease the number of officers and community policing programs , which

would harm Egg Harbor residents.

      Robert Winkler, III, Chief of the Fire Department, testified that the fire

department also had an informal agreement with neighboring departments to

provide the fastest response to calls for help, regardless of location. He believed

service would be impacted if Egg Harbor lost the tax funds that Seaview

provided as the department was comprised of volunteers with a limited budget

that would be affected by any cuts.



                                                                            A-3048-19
                                      16
      Donald Stauffer, Egg Harbor's Fire Subcode Official, explained that while

the water system in Seaview was not sufficient to fight a serious fire, Egg Harbor

had plans in place to address any serious incident. In cases where additional

water was needed, other fire companies would respond to provide additional

water and a fire boat could pump a thousand gallons of water per minute from

the ocean.

      In response to Ryan's testimony that the school would not suffer from

revenue lost due to deannexation, Kateryna Bechtel, School Administrator for

Egg Harbor, disagreed and testified that cuts would have to be made if Egg

Harbor did not have revenue from Seaview. To comply with the minimum state

standard of funds per student, the school district needed $52,339,929. Currently,

the budget, including debt service, was $132 million. Without debt service, it

was "over $72 million," or roughly $20 million more than the state minimum,

because it included programs that the state did not require, an example of which

was tuition to send students to the Atlantic County Institute of Technology. The

State froze school aid, and this added to the problem of having to rely on

property taxes to fund the school's needs.

      Bechtel said that if deannexation were granted, the school would lose

approximately $1.88 million in funding from Seaview. Pursuant to the 2% tax

levy required by state law, the school could not increase taxes more than 2% a

                                                                           A-3048-19
                                    17
year, excluding increases to pay health benefits for employees and debt servic e.

In the last year, the school tax increase was 2.77%, the majority of which was

attributed to employee health benefits expenses. Thus, it did not have the ability

to increase taxes to compensate for the losses.

      She also stated that if she were required to issue recommendations to

reduce the budget, she would propose the following cuts:          afterschool bus

transportation; freshman sports programs; middle school sports and afterschool

clubs; five-run bus drivers in order to maintain only four-run drivers to avoid

providing them benefits; full-time paraprofessionals to be replaced with part -

time paraprofessionals; the number of guidance counselors in high and middle

schools; gifted and talented programs up to third grade; middle school honors

math and science programs; attendance officers; and the Latin program.

Together, those reductions would total approximately $1.88 mill ion.

      Further, Bechtel explained that if the school lost $1.88 million in funds, it

would decrease the school's debt margin by 3.5%, or $3.5 million, which would

reduce the school's ability to borrow money by $3.5 million. With respect to

savings if deannexation occurred, Bechtel said Egg Harbor would "save some

money in transportation costs," but the saving was insignificant. On this point

she stated there were five students in Seaview, and the statutory amount for

transportation was $884 per student. Thus, Egg Harbor would save only $4,420.

                                                                            A-3048-19
                                    18
      As to future expenditures that would be affected by Seaview's

deannexation petition, Bechtel said that the School Board was considering

construction projects to improve the school as well a change from half- to full-

day kindergarten, both of which would require additional funding. Egg Harbor

may also have to provide affordable housing, which would increase the student

population and require more classrooms and resources.

      Dr. Richard Perniciaro, Executive Vice P resident for Planning Research

at Atlantic Cape Community College, provided information as to the economic

impact of deannexation. He explained that like investments, it is advantageous

for a municipality to maintain diversity in a tax base to "hedge[] against good

times and bad times." Seaview was "significantly wealthier" than other parts of

Egg Harbor and provided a high tax base not otherwise available in Egg Harbor.

It also provided diversity in property as it was the only waterfront location

within Egg Harbor. Unlike parts of the mainland where values were subject to

fluctuation, Seaview was likely to increase in value and therefore concluded Egg

Harbor would suffer economically if it lost Seaview.

      Township Financial Auditor Leon Costello agreed with Dr. Perniciaro.

He testified that in 2012, the total assessed value of all homes in Seaview was

$28 million, and that figure increased to $80 million after the 2013 reassessment.

In 2015, Seaview homeowners paid $1,819,951.52 in school taxes and

                                                                           A-3048-19
                                    19
$505,542.09 in municipal taxes. Thus, if deannexation occurred, Egg Harbor

would lose $2,325,493.61 in tax revenue. In terms of percentages, if Egg Harbor

recouped the loss by increasing mainland homeowners' taxes, those residents

would see a 4.6 cents increase per $100 of assessed value for school taxes and a

1.3 cents increase per $100 for municipal taxes, for a total increase of 5.9 cents

per $100 of assessed value. For the average mainland home with an assessed

value of $208,100, the yearly tax would increase by $122.78.

      Costello did not believe that the loss could be addressed without raising

taxes. He ruled out relying on the emergency fund, explaining that in 2013, the

fund totaled only $535,000. That amount was "extremely low" in comparison

to other towns, and reducing it would affect Egg Harbor's bonding rates. Egg

Harbor's rating was currently four steps lower than the highest rating, which he

said was not particularly good, and if the amount decreased, so would Egg

Harbor's rating.

      On January 29, 2016, Stuart Wiser, a Professional Planner with

Remington, Vernick & Walberg retained by the Board, issued an extensive

report summarizing the evidence presented at the Planning Board hearings and

discussing the impact deannexation would have on Egg Harbor. Wiser noted

that while plaintiffs claimed that they identified with Longport and di d not

participate in activities in Egg Harbor Township, no evidence established that

                                                                           A-3048-19
                                    20
plaintiffs had been deprived the opportunity to participate in Township

activities, services, or governmental decisions, and their complaints regarding

insufficient and untimely services and emergency responses were largely

countered by records or otherwise unsupported.

      Further, Wiser concluded no significant change would occur if Seaview

were part of Longport because of the mutual aid agreements. Deannexation

would also have no significant effect on zoning and variances because

Longport's zoning was similar to the zoning in Seaview. Moreover, no evidence

was presented establishing that plaintiffs had been denied varian ces or had been

deprived the ability to build on their property. As to plaintiffs' complaints that

Egg Harbor did not aid residents in dredging efforts, Wiser wrote:            "the

expectation that a municipality will commit significant taxpayer funds to

improve waterfront property is misguided at best," and was not the typical

practice of municipalities.

      With respect to plaintiffs' alleged economic detriment caused by paying

higher flood insurance premiums based upon their residing in Egg Harbor, Wiser

reported that Egg Harbor participated in flood insurance programs that provided

residents a 25% discount. Plaintiffs' claim that their taxes would be less if they

were part of Longport was correct; however, Wiser noted that taxes were subject

to change, and deannexation would result in a significant loss of taxes to Egg

                                                                           A-3048-19
                                    21
Harbor. He believed the loss would require an increase in taxes to mainland

residents or a loss of services, both of which would cause "significant injury" to

Egg Harbor.

      The Board concluded that plaintiffs failed to satisfy their burden to prove

that denying deannexation would be detrimental to Seaview residents and that

deannexation would not cause significant harm to Egg Harbor. It found that "a

balancing of the positive and negative impacts of deannexation weigh[ed]

heavily in favor" of denying consent.        It also determined that plaintiffs'

complaints regarding services and zoning were not supported by evidence, and

plaintiffs' choice of school and social activities were private decisions that

would likely not be impacted by deannexation. Further, the Board explained

that confusion as to the location of homes due to town designations occurred in

other parts of the state as well and was not a basis to grant deannexation.

      The Board conceded that plaintiffs would receive a benefit by paying less

taxes to Longport and would likely pay less in flood insurance premiums.

Deannexation, however, would deprive Egg Harbor of "the significant civic

participation" that Harbor residents had provided. Egg Harbor would lose "one

of its most unique upscale and affluent communities," which would "result in a

diminishment of a source of pride and prestige to the remainder of the Township

including the loss of social and economic diversity."

                                                                              A-3048-19
                                    22
      Further, Egg Harbor would lose 2.4% of its tax ratables, which translated

to $505,542.09 in municipal taxes and $1,819,951.52 in school taxes. To

compensate for that loss, mainland residents would either experience a reduction

in services, including school programs, or pay an additional 5.9 cents per $100

of assessed value. In return, Egg Harbor would receive only "a de minimis"

reduction in services that it would no longer provide to Seaview. Egg Harbor

agreed with the Board's conclusions and denied consent.

      As noted, after a two-day final hearing, Judge Mendez applied the three-

part test in N.J.S.A. 40A:7-12.1 and concluded that plaintiffs established that

Egg Harbor's refusal to consent to annexation was detrimental to a majority of

Seaview residents.    He also determined, however, that plaintiffs failed to

establish that the refusal was arbitrary or unreasonable, or that annexation would

not cause significant injury to the well-being of Egg Harbor.

      With respect to economic detriment to plaintiffs, Judge Mendez noted that

the Planning Board had recognized the tax and insurance benefits Seaview

residents would enjoy if they were part of Longport. Under Longport's tax rate,

the average Seaview homeowner would save $17,412 a year in property taxes.

Seaview residents would also likely pay less in flood insurance premiums

because unlike Longport, Egg Harbor had not participated in the CRS until

recently in 2017. The judge also found "some merit," however, in Egg Harbor's

                                                                           A-3048-19
                                    23
claim that plaintiffs were simply tax shopping since they filed their petition after

the 2013 tax assessment, which had resulted in a "significant tax increase" for

them.

        In support of his decision, Judge Mendez discussed two opinions that

addressed successful challenges to denials of deannexation petitions: West

Point Island Civic Association v. Township Committee of the Township of

Dover, 54 N.J. 339, 342 (1969) (West Point Island), involving West Point

Island's petition for deannexation from Dover Township, and an unpublished

decision, Bay Beach Way Realignment Committee, L.L.C. v. Township Council

of Township of Toms River, No. OCN-L-2198-07PW (Law Div. July 22, 2008),

aff'd, No. A-5733-07T1 (App. Div. July 9, 2009) (Bay Beach Way),2 involving

a similar petition filed by Bay Beach Way seeking deannexation from Toms

River.

        Judge Mendes concluded that the West Point Island and Bay Beach Way

cases supported plaintiffs' claim of social detriment based on geographical and

demographic similarities of Seaview and Longport. He explained that like Bay

Beach Way and West Point Island, Seaview is a small, fully developed beach



2
  We cite to this unpublished opinion not as precedential authority but to explain
Judge Mendez's reasoning, acknowledging the proscriptions detailed in Rule
1:36-3.

                                                                             A-3048-19
                                     24
town whose residents do not identify with mainland residents, but rather with a

neighboring shore community, which is the source of nearly all their social

activities and services, and which matches their demographics. However, he

emphasized that unlike the mainland municipalities in West Point Island and

Bay Beach Way, the evidence in this case supported Egg Harbor's conclusion

that deannexation would be significantly detrimental to the majority of its

residents.

      As to social detriment, based on plaintiffs' allegations of in sufficient

emergency services, Judge Mendez found that it weighed in plaintiffs' favor,

though not heavily. The geographic location of Seaview resulted in Longport's

providing emergency services to Seaview as first responders, which resulted in

social injury to plaintiffs who were denied annexation to Longport. However,

the judge emphasized that no evidence established that any Seaview resident

was denied emergency services when needed.

      Judge Mendez rejected plaintiffs' claim that social detriment was a lso

established by the distance residents had to travel into the mainland for

municipal services. While that distance was inconvenient, it did not rise to the

level of a detriment, particularly since residents infrequently had to visit

municipal buildings, and voting by mail was an option.



                                                                         A-3048-19
                                   25
      The judge found that plaintiffs' claim of social harm based on community

life, including use of schools, was in equipoise.         He explained that while

plaintiffs conducted nearly all their activities in Longport and did not send their

children to Egg Harbor schools, Seaview residents had been actively involved

in Township government and civic groups, which Egg Harbor would lose if

deannexation occurred.

      Judge Mendez found that plaintiffs had failed to meet their burden o f

showing that deannexation would not cause significant injury to the well -being

of Egg Harbor residents. He found significant the lost tax revenue of $2,325,000

(based on $91 million in ratables), even though it comprised only 1.3% of Egg

Harbor's budget and Egg Harbor had 22.7% of total land (fourteen square miles)

available for future growth. Egg Harbor residents would endure a 5.9 cents per

$100 increase to compensate for the loss, which translated to a yearly increase

of $122.78 for the average homeowner. Egg Harbor had concluded that its

residents could not endure the loss in tax revenue and had emphasized that the

municipal budget could not be increased above two percent, and Egg Harbor

was "in a state of economic stress as a result of state mandat es," the state's failure

to adequately fund programs, "the economic recession, reductions in property

values and the casino crisis in Atlantic City."



                                                                               A-3048-19
                                      26
      The judge recognized that a $122.78 increase in taxes was much less than

the difference in taxes Seaview residents would enjoy if annexed to Longport

(i.e., they would pay $17,992 less, on average), but found that the loss of revenue

to Egg Harbor year after year "would be a monumental loss" that would also

negatively impact Egg Harbor's bond rating.

      Further, the loss could result in a reduction of police services—primarily

community-based services—as well as reductions in the fire department's ability

to maintain equipment and facilities and purchase new equipment. Because the

municipalities had a mutual aid agreement, Township emergency personnel

would continue to respond to calls for help, and no quantifiable savings would

be enjoyed by Egg Harbor in this respect. "[S]ignificantly add[ing] to the injury"

was the effect the lost revenue would have on the schools. Programs, staffing,

and quality of education would suffer, while the school would reap a benefit of

only $4,420 for transportation reimbursements currently paid to Seaview

residents who use other schools.

      Additionally, deannexation would deprive Egg Harbor of the civic and

government participation of Seaview residents and result in the loss of "the

Township's most unique affluent and upscale communities which affects the

Township's prestige, social standing and diversity."



                                                                            A-3048-19
                                     27
      Judge Mendez concluded that "there [was] more than sufficient evidence

to support the findings" of Egg Harbor on the detriment to its residents if

deannexation occurred. He noted that the municipality was "best equipped to

evaluate local impact and be acutely sensitive to the needs of [its] residents."

      The judge also rejected plaintiffs' bias-based claims, finding that plaintiffs

had received a fair hearing and that Egg Harbor's final decision was based on

the evidence. He said that deannexation was a "high-profile and politically

charged event in Egg Harbor," but the record gave him "great comfort that

Seaview Harbor received a fair hearing."         Judge Mendez also noted that

McCullough had recused himself as a voting member from the Planning Board,

and both Finnerty and McCullough recused themselves from the Committee. He

concluded that Egg Harbor's refusal to consent was not unreasonable, arbitrary ,

or capricious.

      Before us, plaintiffs contend Judge Mendez mistakenly concluded Egg

Harbor did not act arbitrarily or unreasonably in denying consent to

deannexation. More specifically, they claim that he erred in: (1) finding social

harm and economic harm to Egg Harbor residents if deannexation were granted;

(2) weighing the relative harms; and (3) rejecting plaintiffs' bias -related claims

and rejecting their motion to supplement the record with additional evidence.



                                                                             A-3048-19
                                     28
                                         II.

      A municipality's refusal to consent to deannexation is subject to review

by the trial court "'under the standard principles of arbitrariness or

unreasonableness.'" Avalon Manor Improvement Ass'n, Inc. v. Twp. of Middle,

370 N.J. Super. 73, 90 (App. Div. 2004) (quoting Russell v. Stafford Twp., 261

N.J. Super. 43, 48 (Law Div. 1992)). Because municipalities "have particular

knowledge of local conditions," they have traditionally been afforded "'wide

latitude in the exercise of their delegated discretion,'" and their decisions are

presumed valid. Id. at 91 (quoting Booth v. Bd. of Adjustment of Rockaway

Twp., 50 N.J. 302, 306 (1967)). The presumption is overcome only upon a

showing of arbitrariness or unreasonableness, which have been interpreted to

mean "'willful and unreasoning action, without consideration and in disregard

of circumstances.'" D'Anastasio Corp. v. Twp. of Pilesgrove, 387 N.J. Super.

247, 251, (Law. Div. 2005) (quoting Beattystown v. Dep't of Env't Prot., 313

N.J. Super. 236, 248 (App. Div. 1998)). Where two conclusions may be reached,

a decision is valid "'when exercised honestly and upon due consideration, even

though it may be believed that an erroneous conclusion has been reached.'"

Worthington v. Fauver, 88 N.J. 183, 204-05 (1982) (quoting Bayshore Sewerage

Co. v. Dep't of Envtl. Prot., 122 N.J. Super. 184 (Ch. Div. 1973), aff'd, 131 N.J.

Super. 37 (App. Div. 1974)).

                                                                           A-3048-19
                                    29
      In 1982 the Legislature codified the current standard for deannexation

petitions, which includes the arbitrary and unreasonable standard, and places the

burden of persuasion on the petitioner. L. 1982, c. 182, § 2, codified as, N.J.S.A.

40A:7-12.1. "Prior to 1982 the burden was on the municipality to prove the

unreasonableness of the requested deannexation." Avalon Manor Improvement

Ass'n, 370 N.J. Super. at 90.      The change signified a legislative intent to

"'impose[] a heavier burden on the petitioners, thereby making deannexation

more difficult or, perhaps, discouraging attempts to undertake the effort at all.'"

Id. at 91 (quoting Russell, 261 N.J. Super. at 50). Both before and after the 1982

amendment, courts have held that the deannexation statute conveys an intention

"'to give precedence to a more significant policy, that of preservation of

municipal boundaries and maintenance of their integrity against challenge

prompted by short-term or even frivolous considerations such as 'tax shopping'

or avoidance of assessments.'"      D'Anastasio Corp., 387 N.J. Super. at 260

(quoting Ryan v. Mayor & Council of Borough of Demarest, Bergen Cnty., 64

N.J. 593, 606 (1974)).

      With respect to the requirement that the petitioner show that refusal to

consent is detrimental to the economic and social well-being of a majority of

petitioners, courts have held that relevant considerations include, but are not

limited to: the geographic location of the area seeking deannexation and its

                                                                            A-3048-19
                                     30
physical connection, or lack thereof, to the municipality; the petitioner's

connection with both municipalities based on social interactions, emergency

services and location; demographics; services provided by the municipalities;

the petitioner's identity and sense of belonging; and the economic effect of

deannexation in terms of taxes or any other financial consequence such as

insurance premiums and construction costs or profits. See D'Anastasio Corp.,

387 N.J. Super. at 252; Avalon Manor Improvement Ass'n, 370 N.J. Super. at

78-80. Such considerations should not be limited to the date of the petition but

should extend into the future and consider the "prospect for and likelihood of

change." Avalon Manor Improvement Ass'n, 370 N.J. Super. at 102.

      Notably, economic benefit to a petitioner does not necessarily equate to

economic detriment if the petition is denied. D'Anastasio Corp., 387 N.J. Super.

at 254. As the court explained in D'Anastasio Corp.,

            a resident may sign a petition for deannexation because
            the deannexation may result in less property tax. This
            is clearly an economic benefit to the residents.
            However, the [municipality's] refusal to consent may
            not be detrimental to the economic and social well -
            being of the residents. The residents may still be able
            to pay the higher property taxes, thus not evidencing
            detriment to the economic well-being of the residents.

            [Ibid.]




                                                                         A-3048-19
                                   31
      Further, courts have found improper petitions for deannexation where the

primary basis for the petition was to obtain a lower tax rate, avoid the expense

of sewage improvements, and obtain more favorable zoning to realize larger

profits on the resale of developed property. Ryan, 64 N.J. at 599 (sewage

improvements); D'Anastasio Corp., 387 N.J. Super. at 256 (zoning); Avalon

Manor Improvement Ass'n, 370 N.J. Super. at 86 (tax shopping).

      With respect to the requirement that the petitioner establish that

deannexation will not cause significant injury to the well -being of the municipal

residents, a court should consider the economic and social effects deannexation

would have on the non-petitioning residents. In Ryan, the Court explained that

            social detriment might be found in a community's being
            deprived of the petitioner's participation in the
            religious, civic, cultural, charitable and intellectual
            activities of the municipality; their meaningful
            interaction with other members of the community and
            their contribution to its prestige and social standing; the
            part they play in general scheme of their municipality's
            social diversity; and, conceivably, the wholesome
            effect their presence has on racial integration. These
            are, of course, values which undergo change with the
            times and are accorded different weight depending in
            part on the composition of the community and its
            governing body.

            [Ryan, 64 N.J. at 605.]




                                                                           A-3048-19
                                      32
Also relevant is the municipality's plan for development and the social and

economic effect that deannexation would have on the municipality in the future.

Avalon Manor Improvement Ass'n, 370 N.J. Super. at 80, 101-02.

                                        III.

      As noted, plaintiffs first challenge Judge Mendez's finding that if

deannexation were granted, Egg Harbor residents would suffer social detriment

as a result of lost participation in civic groups and governmental activities,

claiming that Seaview residents' participation in those activities has been

decreasing and will continue to decrease. They claim no other loss to Egg

Harbor's social activities will occur because Seaview residents conduct those

activities in Longport, and Egg Harbor residents will continue to have access to

the marina and restaurant in Seaview. Moreover, they argue that Seaview

residents account for only 1/700 of the Egg Harbor population, and they are

geographically separate from the mainland. They also claim the record contains

no support for the finding that Egg Harbor would lose prestige and diversity if

deannexation occurs.

      We disagree.      Judge Mendez's finding that deannexation would

significantly harm Egg Harbor residents by depriving them of the benefit of

Seaview residents' participation in government and civic groups as well as the



                                                                         A-3048-19
                                   33
benefits associated with the high property value were supported by the record

and warrant our deference.

      For example, civic group and government records showed the level of

Seaview residents' participation in such groups through the years, and plaintiffs'

claim that participation has decreased and will decrease is speculative. In

addition, the judge found, Seaview added to Egg Harbor's prestige and diversity,

both social and economic, as it was Egg Harbor's only shore town, and it had the

highest property values. See Ryan, 64 N.J. at 603 (underscoring that loss of "an

affluent community whose presence adds prestige to" a municipality "is not an

inconsiderable factor in determining whether social detriment would result from

deannexation," and it cannot "be lightly dismissed as mere 'snob appeal' and thus

unworthy for consideration").

      Further, as Dr. Perniciaro explained, unlike mainland property, Seaview

property was not subject to fluctuations in value and was likely to increase with

time because it was a shore town. The diversity that it added to Egg Harb or's

tax base helped maintain income and counter fluctuations in investments and

revenue. See ibid. (stating that it was "certain that the owners of . . . exclusive

and expensive homes contributed substantially more to the Borough than they

cost in services").



                                                                            A-3048-19
                                     34
                                        IV.

      Second, plaintiffs challenge Judge Mendez's findings regarding the

economic impact to Egg Harbor residents, claiming that his decision "was based

almost exclusively on the economic consequences of deannexation to [Egg

Harbor]." Plaintiffs contend that the judge should have considered Egg Harbor's

decreased tax revenue in terms of percentages and ratios, "not absolute dollar

numbers," citing for support various statutes that discuss municipal taxes and

bonding in terms of percentages. They claim that the dollar amount of lost

revenue was based on the worst-case scenario and was unrealistic because forty-

four percent of Egg Harbor's revenue is derived from other sources. They

emphasized that in recent years Egg Harbor "has experienced an unprecedented

level of growth," which it expected to continue, and claim that growth would

produce tax revenue as well as revenue from construction fees and the like.

      Plaintiffs also challenge the judge's finding that the police department,

fire department and schools would suffer from the loss in revenue, claiming that

all allegations in support of this were speculative and likely inaccurate.

Similarly speculative, they claim, was the finding that Egg Harbor's bonding

capability would be negatively affected by the loss of Seaview tax ratables.

      Plaintiffs argue that even if Egg Harbor were to increase taxes for

mainland residents to compensate for the lost tax revenue, the increase would

                                                                         A-3048-19
                                   35
be a modest $122.78 per year on average, which was less than the average

increase of $176.61 that Egg Harbor had imposed in recent years. Because

$122.78 was less than the average yearly increases, plaintiffs argue that it cannot

form the basis for finding a significant injury. Further, because Egg Harbor's

growth was expected to continue over the next two decades, Egg Harbor would

obtain revenue from taxes and fees related to development.

      We are not persuaded by any of these arguments. First, contrary to

plaintiffs' claims, nothing in the applicable deannexation statute requires the

court or municipality to consider tax consequences in terms of percentages or

ratios.   N.J.S.A. 40A:7-12.1. Rather, the statute places the burden on the

petitioner to show that deannexation will not have a significant detrimental

effect on Township residents, which includes consideration of actual tax

consequences in the present and future. N.J.S.A. 40A:7-12.1. The statutes

related to municipal taxes that plaintiffs rely upon speak in terms of percentages

because they set forth law in general terms without consideration of specific

facts of a specific case. Indeed, it would make no sense to restrict consideration

to percentages when actual numbers are available, and those numbers paint a

clear picture of the effect that deannexation would have on the residents.

      In this case, the tax consequence of deannexation would either cause a

loss in funding or a tax increase of $122.78 per year for the average Egg Harbor

                                                                             A-3048-19
                                     36
homeowner. As Judge Mendez found, that tax consequence is not de minimus,

unlike the economic consequences in West Point Island and Bay Beach Way.

As the Board explained, "[t]he Township continues to remain in a state of

economic stress as a result of state mandates, the failure of the state to

adequate[ly] fund programs including the gross receipts revenue, the economic

recession, reductions in property values and the casino crisis in Atlantic City."

      Plaintiffs' claim that revenue could be recouped by future development

was entirely hypothetical and unsupported by any facts in the record. Further,

as the Board concluded, even if development occurred to produce additional

revenue, "increased ratables and revenue are for the benefit of the Township,

schools and citizens and are not properly used to simply counterbalance the loss

of revenues resulting from deannexation." These findings, relied upon by Judge

Mendez, are fully supported by the record.

      Moreover, such an analysis is consistent with Avalon Manor Improvement

Ass'n, 370 N.J. Super. at 88, where the court rejected as improper the notion that

a township could recoup taxes lost due to deannexation by selling liquor or

municipal lands.      In that case, Judge Lisa explained that "[w]ithout

deannexation, these revenue sources, if realized, would accrue to the benefit of

the taxpayers of the Township and would reduce their tax payments below the

current levels, or perhaps offset increases unrelated to a deannexation." Ibid.

                                                                           A-3048-19
                                    37
To find that these funds should be used to remedy the economic harm that would

result from deannexation would be inequitable and inconsistent with the

standard set forth in N.J.S.A. 40A:7-12.1, which places the burden on the

petitioner to show no significant harm to Township residents. Ibid.

      Plaintiffs' claim that a $122.78 per year tax increase is not significant in

light of the average yearly tax increases Egg Harbor has typically imposed is

based on an improper assumption that Egg Harbor will not have to again impose

the typical tax increase. If it does and deannexation is granted, then the average

Egg Harbor homeowner would see an increase of $299.39 ($176.61 typical

increase + $122.78 to compensate for taxes lost due to deannexation). To

suggest that Egg Harbor should forego imposing the typical tax increase, which

presumably had been necessary to satisfy budgetary needs, in order to

compensate for lost taxes due to deannexation unfairly places the negative

effects of deannexation on the residents of Egg Harbor.

      The alternative to not raising taxes to compensate for lost ratables would

be to cut funding.    While plaintiffs challenge as speculative Egg Harbor's

conclusion that police, fire, and school budgets would be cut if taxes were not

raised, they provide no evidence to show that any of these budgets could

function as they were without raising taxes to recoup the loss from deannexation.

Logic alone defeats their argument; a budget that is not fully funded cannot fully

                                                                           A-3048-19
                                    38
support all items in the budget. The result is to either raise taxes or cut items

out of the budget. Egg Harbor concluded that its residents could not afford either

option, and that decision, like Judge Mendez's other findings that we have

addressed in our opinion, is entitled to deference, as they are supported by the

evidence.

                                         V.

      Third, plaintiffs contend Judge Mendez erred when he concluded that Egg

Harbor residents would sustain significant injury because in reaching that

determination, he failed to properly consider and weigh the significant economic

and social harm that Seaview residents would suffer if they were to remain as

Egg Harbor residents as compared to the minimal harm Egg Harbor residents

would experience if deannexation occurred.         In plaintiffs' view, the tax

consequence to Egg Harbor residents is minimal compared to the tax

consequence they experience (i.e., Egg Harbor residents would pay a $122 tax

increase on average if deannexation were granted, while Seaview residents pay

$17,950 more in taxes as Egg Harbor residents than they would as Longport

residents).

      They also claim that the social harm they have, and will continue to

endure, is significant as they are forced to be a part of a completely separate

mainland township that does not consider their needs and that is not their source

                                                                           A-3048-19
                                    39
of activities or identity.    On this point, plaintiffs point to Egg Harbor's

willingness to completely close for repairs the Route 152 bridge, as opposed to

closing one side at a time as Longport ultimately insisted be done; refusal to add

a water pipe to the bridge during repairs in order to improve water supply for

fighting fires; failure, until only recently, to participate in the CRS, which would

have benefited Seaview residents with respect to flood insurance, based on

expense to mainland residents; and failure to timely remove snow. They also

claim Seaview residents have been denied the constitutional right to vote for the

officials who actually provide them with emergency services, and that Judge

Mendez failed to appreciate that depravation. We have carefully considered

these claims and reject them.

      Here, the judge considered the unique geographical location of Seaview

as a non-contiguous section of Egg Harbor and properly weighed the relevant

harms and his finding that Egg Harbor residents would suffer significant harm

if deannexation occurred is supported by the record, as explained above. The

harm included not only the potential loss of services, but the removal of a critical

municipal resource—the diverse Seaview residents. That unique loss was not

limited to its current and future economic impact attendant to their removal from

the community, but also would have encompassed the transfer of a portion of

Egg Harbor's population that historically participated in all phases of local

                                                                             A-3048-19
                                     40
government, continued to participate, and brought significant and substantive

value to the deliberative decision-making process necessary for a healthy and

robust community and government.

      The most significant harm that plaintiffs claim they will experience as a

result of their annexation to Egg Harbor is economic in nature:       they pay

significantly higher taxes and higher flood insurance premiums as compared to

Longport residents.    Plaintiffs fail to recognize, however, that such " tax

shopping," or expense shopping (i.e., lower insurance rates), is an improper

basis upon which to grant deannexation. See Ryan, 64 N.J. at 606; D'Anastasio

Corp., 387 N.J. Super. at 261; Avalon Manor Improvement Ass'n, 370 N.J.

Super. at 86.

      Moreover, as the D'Anastasio Corp. court explained, higher taxes standing

alone do not establish economic detriment when residents have not established

that they are unable to afford the higher taxes. 387 N.J. Super. at 254. Here,

there was no evidence in the record that Seaview residents could not afford the

higher taxes so as to establish a claim of economic detriment.

      As to plaintiffs' argument regarding Egg Harbor's alleged failure to

provide adequate services, the majority of these claims were unsubstant iated or

proven inaccurate. For example, they presented no evidence to support their

claim that Egg Harbor's provision of fire services or snow removal was

                                                                         A-3048-19
                                   41
inadequate, and Egg Harbor's position regarding closure of the Route 152 bridge

for repairs was within its discretion and supported by the record.          As we

understand the debate from the record, the disagreement centered on which

option would cause the least harm—closing the bridge completely for a few

months over the winter when less people resided in Seaview, or closing it one

lane at a time for two-and-a-half years and disrupting the flow of traffic for

residents and visitors for an extended period. Egg Harbor's decision to defer to

Longport because more Longport residents would be affected by the closure was

reasonable given the facts and circumstances.

      Plaintiffs' emphasis on Egg Harbor's failure to construct a water pipe

under the bridge to aid in firefighting is also misplaced. While the additional

water pipe would alleviate the need to use water from other fire companies and

fireboats for serious fires, nothing in the record established that the methods

currently in use are inadequate.     Plaintiffs' claims regarding Egg Harbor's

inadequate provision of snow removal services were also unsupported.

      Judge Mendez found that the only substantiated harm that Seaview

residents suffered as a result of being part of Egg Harbor is the social harm based

on residents' identity, choice of schools, and community activities, a point

challenged by Egg Harbor. But, as the judge also determined, this alone did not

outweigh the significant harm to Egg Harbor residents caused primarily by the

                                                                            A-3048-19
                                     42
loss of tax revenue.     We find no basis to conclude that Judge Mendez's

considerable exercise of his discretion in that evaluation was in any way

improper, as his findings were supported by the record and consistent with

applicable law.

                                            VI.

      Finally, plaintiffs contend that Judge Mendez failed to adequately

consider the evidence that showed McCullough, Miller, and Finnerty were

biased against deannexation and that they influenced members of the Planning

Board and Committee, including Paul Hodson and Laura Pfrommer, to similarly

oppose it. They also claim that the judge erred by crediting Chief Davis's

testimony despite evidence of his bias, and that Wiser "had a direct and personal

stake" in denying the petition leading to the application of unsupported legal

standards. They argue further that Judge Mendez erroneously denied their

motion to supplement the record with emails and invoices that showed Miller

continuously provided Wiser and Marcolongo, the Board's attorney, with

information related to the petition.

      As discussed, Judge Mendez concluded plaintiffs' bias claim lacked merit

because plaintiffs received a full and fair opportunity to present their case to

Egg Harbor, and Egg Harbor's decision to deny consent was fully supported by

the record and entitled to deference. Further, the judge denied plaintiffs' motion

                                                                           A-3048-19
                                       43
to supplement the record with the documents showing communication between

Miller, Wiser, and Marcolongo because it found that plaintiffs had cross -

examined Wiser on these documents during the Planning Board hearing. Thus,

the relevant information was already in the record. Because Marcolongo served

as the Board's attorney, and not a witness, plaintiffs did not cross-examine him.

      Judge Mendez's evidential ruling was not an abuse of discretion. Hisenaj

v. Kuehner, 194 N.J. 6, 12 (2008). Plaintiffs' cross-examination of Wiser

spanned five days and included extensive questioning on the information Miller

provided Wiser and whether Miller, or anyone else on behalf of Egg Harbor, had

influenced his conclusions. We are satisfied from our independent review of the

extensive record, that relevant information contained in the documents was

already in the record, and the documents plaintiffs wished to include would not

have added any significant information material and consequential to any issue

before us.

      As to the bias claims related to McCullough and Finnerty, both recused

themselves from the proceedings, and there is no evidence that they attempted

to influence others in opposing the petition, that either had a personal stake in

the matter, or that the proceedings were tainted by bias. See Piscitelli v. City of

Garfield Zoning Bd. of Adjustment, 237 N.J. 333, 349-51 (2019) (explaining

that public officials must not participate in decisions where they stand to receive

                                                                            A-3048-19
                                     44
a financial or personal benefit or detriment and that "[t]he overall objective 'of

conflict of interest laws is to ensure that public officials provide disinterested

service to their communities' and to 'promote confidence in the integrity of

governmental operations'" (quoting Thompson v. City of Atlantic City, 190 N.J.

359, 364 (2007))).

      With respect to Miller, he had served as Township Administrator for

twenty-five years. He was the "chief administrative officer of the Township,"

and thus, had access to relevant information, to which he testified. While it

would have been better practice for him not to have expressed his opinions on

deannexation, nothing in the record suggested that he was motivated by any

concern other than to save taxpayers the expense of litigation that he believes

was highly unlikely to succeed in light of the facts and applicable standard. Nor

is there any evidence that his personal opposition to deannexation influenced

voting members so as to taint the proceedings. See Szoke v. Zoning Bd. of

Adjustment of Borough of Monmouth Beach, 260 N.J. Super. 341, 343-45 (App.

Div. 1992) (explaining that where a government official who has recused

himself improperly provides opinion testimony, the court must consider whether

that opinion "poisoned the spirit of impartiality" and rendered the proceeding

unfair). Finally, the evidence establishing the tax burden and loss of services



                                                                           A-3048-19
                                    45
Egg Harbor residents would suffer if deannexation occurred, was significant and

independent of any witness's or Board member's personal opinion.

      In sum, we conclude Judge Mendez did not err in finding that Egg Harbor

did not act arbitrarily or unreasonably in refusing consent to deannexation

because the evidence supported a finding that Egg Harbor residents would suffer

significant harm if deannexation were granted.

      To the extent we have not addressed any of plaintiffs' remaining

arguments, it is because we have concluded they are of insufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-3048-19
                                   46